              Case 20-21394-jra       Doc 16        Filed 07/23/20    Page 1 of 2




                           UNITED STATES BANKRUPTCY
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

IN RE:                                          )
                                                )
John Mileusnic                                  )        CASE NO.: 20-21394-JRA
aka John Louis Mileusnic                        )        CHAPTER 7
                                                )
                        Debtor                  )
                                                )


               UNITED STATES TRUSTEE’S MOTION TO DISMISS

         Comes now the United States Trustee, Nancy J. Gargula, by attorney Jennifer W.

Prokop, and in support of this Motion to Dismiss pursuant to 11 U.S.C. §§ 707(a) and

727(a)(8), the UST now respectfully states:

         1.     Debtor John Mileusnic (“Debtor”) filed Chapter 7 Case No. 14-23124 on

September 16, 2014 and received a chapter 7 discharge in that case.

         2.     Debtor filed the current case, Case No. 20-21394, on July 14, 2020 less

than eight years after the filing of case number 14-23124.

         3.     Debtor disclosed the prior filing in his current Petition.

         4.     Section 727(a)(8) of the Bankruptcy Code prohibits the receipt of a

chapter 7 discharge in a case filed less than eight years after the date of the filing of a

prior case in which a discharge was entered under 11 U.S.C. § 727.

         5.     The UST respectfully asserts that the Debtor is ineligible to receive a

discharge in this case, pursuant to 11 U.S.C. § 727(a)(8), because he received a Chapter 7

discharge in a case filed less than eight years prior to the filing of this case.
             Case 20-21394-jra       Doc 16     Filed 07/23/20      Page 2 of 2




        WHEREFORE, for the foregoing reasons, the United States Trustee respectfully

requests that this Court dismiss this case, without prejudice, and for all other just and

proper relief.

                                               Respectfully submitted,

                                               NANCY GARGULA
                                               United States Trustee

July 23, 2020                                  By:    /s/ Jennifer W. Prokop
                                                      Jennifer W. Prokop
                                                      Trial Attorney
                                                      Office of the United States Trustee
                                                      100 E. Wayne Street, Suite 555
                                                      South Bend, IN 46601
                                                      Tel: (574) 236-8109 USTP Office
                                                      Tel: (574) 236-8245 direct
                                                      Cell: (202) 557-9532
                                                      Fax: (574) 236-8163




                                CERTIFICATE OF SERVICE
I, Jennifer W. Prokop, hereby certify that a copy of the foregoing Motion to Dismiss was
served either electronically, via the Bankruptcy Clerk’s ECF Email System, or by First
Class United States Mail, postage paid, on July 23, 2020 upon:

Debtor John Mileusnic: 325 Plum Creek Drive, Schererville, IN 46375
Debtor’s Attorney: N/A
Trustee Kenneth Manning

                                                      /s/Jennifer W. Prokop
                                                      Jennifer W. Prokop
